Title: From Alexander Hamilton to William Pierce, [20–26 July 1787]
From: Hamilton, Alexander
To: Pierce, William



Dr. Sir
[New York, July 20–26, 1787]

As the inclosed contains details relating to your private affairs it is judged most delicate to put it under cover to you. Permit me to use the privilege of a friend to say that ⟨whatever⟩ appeared to you offensive in the conduct of Mr. Auldjo seems to have been a verry natural result of disappointments on his side, to which your disappointments gave birth, influenced too, perhaps, in some degree by incidents which may have been misrepresented or misunderstood. His explanations speak a language, which I sincerely think may put an end to your controversy. I as sincerely hope this may be the case. I speak with the more freedom, because in a difference between men I esteem, a difference evidently foreign from any real enmity between them, I can never consent to take up the character of a second in a duel ’till I have in vain tried that of a mediator. Be content with enough for more ought not to be expected.
I remain with sincere attachment   Your friend & servant
Alex Hamilton

